 Case 4:19-cv-01584 Document 8-1 Filed on 07/15/19 in TXSD Page 1 of 4



                   UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
____________________________________________

BRANDON L. SCHOBINGER,
                                                           Case No. 4:19-CV-01584

                                           Plaintiff,
                        vs.

EASTPOINT RECOVERY GROUP, INC.,

                                   Defendant.
_____________________________________________

              DEFENDANTS’ OFFER OF JUDGMENT PURSUANT TO
            RULE 68 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       1.      Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant,

Eastpoint Recovery Group, Inc. (“Eastpoint” or “Defendant”) hereby offers to allow

judgment to be taken against it by Plaintiff, Brandon L. Schobinger (“Plaintiff”), on his

individual claims in the amount of $1,001.00, together with the actual and reasonable

attorneys’ fees and costs that have been incurred by Plaintiff through the date of this

Offer of Judgment, as set forth below

       2.      Plaintiff alleges that Eastpoint engaged in certain conduct which violated

the Fair Debt Collection Practices Act (“FDCPA”) and the Texas Debt Collection Act

(the “TDCA”) under Tex. Fin. Code Ann. § 392 et seq.            Defendants are offering

judgment in the amount of $1,500.00 which constitutes the maximum amount of statutory

damages under 15 U.S.C. 1692k(a)(2)(A) of the FDCPA and Tex. Fin. Code. Sec.

392.403 (a)(e) as well as actual damages under 15 U.S.C. 1692k(a)(1) and Tex. Fin.

Code. Ann. § 392(a)(2) and the plus the actual and reasonable attorneys’ fees and costs

incurred through the date of this Offer of Judgment as determined by the Court pursuant
 Case 4:19-cv-01584 Document 8-1 Filed on 07/15/19 in TXSD Page 2 of 4



to 15 U.S.C. 1692k(a)(3) and Tx. Fin. Code. Sec. 392.403(b). With respect to any claim

by Plaintiff for reasonable attorneys’ fees and costs that have been accrued to date,

Defendants agree to have the amount of reasonable attorneys’ fees and costs determined

by the Court if the parties are unable to reach agreement on said amount.

        3.      This judgment amount represents Defendant’s total potential liability for

any and all of Plaintiff’s losses, claims, damages, interest and any other amounts or

expenses that may have been recoverable, or were potentially recoverable, on his claims

in this action to date.

        4.      This offer is made solely for the purposes specified in Rule 68 of the

Federal Rules of Civil Procedure, and is not, and shall not be construed as, an admission

that Defendant is liable in this action, or that Plaintiff, or any person whose rights or

interests Plaintiff purports to represent, or on whose behalf Plaintiff purports to sue have

suffered any damages.

        5.      Pursuant to Rule 68, Plaintiff has fourteen (14) days to accept this Offer of

Judgment in writing.

        6.      In making this offer, Defendant directs the Plaintiff’s attention to the

provision of Rule 68 that provides that “[i]f the judgment finally obtain[ed][by Plaintiff]

is not more favorable than [Defendants’] offer, the [Plaintiff] must pay the costs incurred

after the offer was made.” Fed. R. Civ. P. 68.

        7.      The judgment entered in accordance with this Offer of Judgment is to be

in complete settlement and release of any and all claims and allegations by Plaintiff

against, implicating or involving Defendant, whether or not known, asserted or suspected
 Case 4:19-cv-01584 Document 8-1 Filed on 07/15/19 in TXSD Page 3 of 4



by Plaintiff, and said judgment shall have no effect whatsoever except in settlement of

those claims.



Dated: July 1, 2019
                                           HODGSON RUSS LLP
                                           By: /s/: Steven W. Wells
                                                  Steven W. Wells
                                           140 Pearl Street, Suite 100
                                           Buffalo, New York 14202
                                           Telephone: (716) 848-1233
                                           Attorneys for Defendant
 Case 4:19-cv-01584 Document 8-1 Filed on 07/15/19 in TXSD Page 4 of 4



                                          CERTIFICATE OF SERVICE

                   I certify that on March 10, 2015, I caused Defendants’ Offer of Judgment

to be served by sending copies via electronic mail and first class mail to the following:

                                           Seth Andrews, Esq.
                                           Law Offices of Kenneth Hiller
                                           6000 North Bailey Avenue, Suite 1A
                                           Amherst, NY 14226
                                           (Counsel for Plaintiff)


Date: March 10, 2015                                           HODGSON RUSS LLP

                                                               By: /s/: Steven W. Wells
                                                                    Steven W. Wells
                                                               140 Pearl Street, Suite 100
                                                               Buffalo, New York 14202
                                                               Telephone: (716) 848-1233

                                                               Attorneys for Defendants




     071756.00068 Litigation 13662025v1
